DETAILED ACTION
This Office Action is in response to Application filed on 05 June 2020.
Claims 1-4 are pending.  The Claims have been considered and examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claim 1 cites “executesa” on line 3 and “toan” on line 4.  This is believed to be a typographical error and should read “executes a” and “to an” respectively.
Claim 2 cites “whereinthe” on line 1 and “outputcontent” on line 2.  This is believed to be a typographical error and should read “wherein the” and “output content” respectively.
Claim 3 cites “whereinthe” on line 1.  This is believed to be a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim appears to be directed to only software.  As per claims 1-3, the claimed system has been read in view of applicant’s specification (see paragraph 0048).  The claimed apparatus appears to include elements, a test executor and a failure reporter, which could be interpreted as including only software.  Software is not one of the four categories of invention and therefore these claims are not statutory.  Software is not a series of steps or acts and thus is not a process. Software is not a physical article or object and as such is not a machine or manufacture.  Software is not a combination of substances and therefore not a composition of matter.
The Examiner suggests amending the claim to include language similar to paragraph 0046, the system comprising a CPU and memory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by P K et al., U.S. Patent App. Pub. 2020/0019418, hereinafter referred to as “PK”.

Referring to claim 1, PK discloses a system for detecting abnormal issues with a user interface (See paragraph 0004-0006).  This is interpreted as a failure detection system to detect a failure in a system, the failure detection system comprising.
PK discloses testing using user interface actions (See paragraph 0005).  PK discloses determining if the interactions are normal or abnormal (See paragraph 0098).   PK discloses the interactions are automatically analyzed (See paragraph 0033).  This is interpreted as a test executor that automatically executes a test for normality of the system with respect to an operation through a user interface of the system.
PK discloses if the interactions are abnormal then providing a report (See paragraph 0004).  This is interpreted a failure reporter that reports the failure according to a result of the test executed by the test executor.

Referring to claim 2, PK discloses determining a pattern of interactions is abnormal during the testing (See paragraph 0004).  This is interpreted as wherein the test is executed to detect an abnormality in output content in the test.

Referring to claim 3, PK discloses determining that an interaction time is abnormal (See paragraph 0004).  This is interpreted as wherein the test is executed to detect an abnormality in time having been occupied by the test.

Referring to claim 4, PK discloses a system for detecting abnormal issues with a user interface (See paragraph 0004-0006).  PK discloses a non-transitory storage medium storing instructions for execution (See paragraph 0158-0159).  This is interpreted as a non-transitory computer-readable recording medium storing a failure detection program for detecting a failure in a system, the failure detection program causing a computer to implement.
PK discloses testing using user interface actions (See paragraph 0005).  PK discloses determining if the interactions are normal or abnormal (See paragraph 0098).   PK discloses the interactions are automatically analyzed (See paragraph 0033).  This is interpreted as a test executor to automatically execute a test for normality of the system with respect to an operation through a user interface of the system.
PK discloses if the interactions are abnormal then providing a report (See paragraph 0004).  This is interpreted as a failure reporter to report the failure according to a result of the test executed by the test executor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


- GUI automation testing
U.S. Patent App. Pub. 2012/0243745 to Amintafreshi
- Testing of GUI with timer
U.S. Patent App. Pub. 2020/0183810 to Saaroni et al.
- Functional testing of GUI with adaptive timeout value

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D MANOSKEY whose telephone number is (571)272-3648.  The examiner can normally be reached on M-F 7:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JOSEPH D MANOSKEY/Primary Examiner, Art Unit 2113                                                                                                                                                                                                        March 12, 2021